Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claims 1-14 are allowed.
 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining “An acoustic apparatus comprising: a reception unit configured to receive a packet to which voice data and a signal for azimuth estimate are added; an operation unit configured to operate a signal angle of the packet by using the signal for azimuth estimate; and a control unit configured to control information related to a sound image of the voice data according to the signal angle.”
 	Examiner has found prior art in the same field of endeavor in Noh et al. (US 2020/0128346). Noh teaches a system for compensating for binaural loud speaker directivity, where a multi-chanel audio signal is received and then processed to compensate for directional variations in performance of the plurality of speakers. Each speaker 102 can have a characteristic directivity that describes a relative volume level output by the speaker 102, as a function of azimuth angle (e.g., horizontal angle with respect to a central axis that can be perpendicular to a speaker face or a cabinet), elevation angle (e.g., vertical angle with respect to the central axis), and frequency. (see abstract, fig. 5 and par. 0027). The system of Noh does not teach a reception unit configured to receive a packet to which voice data and a signal for azimuth estimate are added; an operation unit configured to operate a signal angle of the packet by using the signal for azimuth estimate; and a control unit configured to control information related to a sound image of the voice data according to the signal angle.
Furthermore, claims 1-14 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Bilodeau/
Primary Examiner, Art Unit 2648